Citation Nr: 9910775	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-10 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from January to December, 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 1997, which recharacterized the veteran's service-
connected psychiatric disability, previously identified as 
anxiety reaction with somatization, as PTSD, but continued 
the previous 10 percent rating.


REMAND

The veteran underwent a VA examination in July 1996.  
However, in July 1997, the veteran's private physician wrote 
that the veteran stated that he had experienced increased 
nervousness, depression, sleeplessness and memory loss over 
the past several months.  In view of this claim of an 
increase in symptomatology subsequent to the VA examination, 
we believe that an additional examination should be conducted 
to determine his current symptomatology.  In addition, upon 
remand the appellant should be given the opportunity to add 
any recent lay or medical evidence to the record.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1996); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  
Finally, the RO is advised that the Court has found that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the manifestations and severity 
of his PTSD, and the resulting level of 
functional impairment.  Consideration 
must also be given to the criteria set 
forth in the rating schedule, and the 
examiner must be furnished the claims 
file prior to the examination, as well as 
a copy of the current rating criteria for 
rating mental disorders.  All findings 
pertinent to the rating criteria should 
be reported in detail, and the examiner 
should provide an assessment of the 
veteran's Global Assessment of 
Functioning (GAF), with an explanation of 
the meaning and significance of the 
assigned value.  

2.  The RO should notify the appellant 
that he may submit additional evidence 
and argument in support of his claim. 

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken. 

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


